DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected the species “esters of higher fatty acids of glycerol and “polysaccharides of the dextran type with molecular weight from 10,000-80,000” in the reply filed on 11/25/2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
For prior art consideration, claims 10-15 and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. 

Priority
The instant application is a divisional of Application No. 15037331 filed on 5/18/2016, which is a national stage entry of PCT/CZ2014/000133 filed on 11/12/2014 and claims foreign priority under 35 U.S.C. 119(a)-(d) based on application CZPV 2013-891 filed in Czech Republic on 11/18/2016. Certified copy of the foreign priority document is on file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 

Information Disclosure Statement
The information disclosure statement filed on 2/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but one reference has not been considered.

Drawings
The drawings are objected to because Figure 1 has an incomplete description for the lower left photograph (missing last line). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification (pages 30-33) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: (i) the term “mamma” in the Brief Description of Figures 1-2 (p. 26) and headings of Example 7 (p. 34) and Example 13 (p. 40) appears to be a typographical error for the word “mammary”; and (ii) the presence of unrecognizable word/symbol in line 2, last paragraph of page 29.

Claim Objections
Claim 1 is objected to because of the following informalities: (i) “the” is missing before the word “following” in line 3; (ii) the genus “Bacillus” is not italicized; (iii) the species “Triticum aestivum” is not italicized; (iv) the abbreviation “i.u.” is not properly defined when it first appears in the claim; and (v) the comma in lines 4 and 9 should be replaced with a semicolon since the recited components are preceded by a colon.  Appropriate correction is required.
Claim 3 is objected to since (i) the commas in line 2 should be replaced with a semicolon; and (ii) a semicolon should be added after “20 i.u./mg”.
Claim 4 is objected due to because “mould” should be amended to “mold”.
Claim 7 is objected to because of the following: (i) the presence of the letter “s” at the beginning of line 15; and (ii) the comma in line 2 and subsequent words “while it” should be deleted and replaced with “and”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treatment of cancerous tumors and/or metastases, does not reasonably provide enablement for the preventive aspect of the claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. See MPEP § 2164.04.

It is known in the art that there different types of cancer and that they occur based on various factors. According to the Applicant’s own disclosure, the success of cancer treatment varies depending on particular malignity type. Some type of cancers like infant leukemia are very sensitive to anti-neoplastic treatment, while other types show a limited or no response. Other problems encountered in cancer treatment are narrow therapeutic window of anti-neoplastic medicines and developing resistance against them (last two par., page 3), as well as unwanted induction of immunogenic responses or toxic effects (second par., page 4). Thus, Applicant came up with a new solution to circumvent these problems based on an early finding by J. Beard that fresh pancreatic extracts can be used to treat advanced carcinomas based on the proteolytic activity of the enzymes that was believed to hinder invasion of trophoblasts, which is a biologic model of malignant tumors (last par., page 8). Later studies showed that pancreatic enzymes, but not protease proenzymes, efficiently inhibit cancer growth in patients with advanced stage of malignant neoplasm (first par., page 9). It was F. Trnka that experimentally confirmed that combining the proenzymes trypsinogen and chymotrypsinogen with amylase provides strong anti-tumoral, anti-invasive, and anti-angiogenic effects including inhibition of tumor cell migration (second par., page 9). 
Applicant has several working examples to demonstrate the effect of administering the proenzyme- and enzyme-containing pharmaceutical composition on mice with cancerous tumors and reference mice. Results show that rectal administration and subcutaneous administration of said pharmaceutical composition led to smaller tumor volume throughout the treatment periods for mice with mammary carcinoma (Figure 2), colorectal carcinoma (Figure 4), pancreatic carcinoma (Figure 6), or small cell lung carcinoma (Figure 8).
One aspect of the claimed invention is the prevention of a cancerous tumors and/or metastases. The term “preventing” is being interpreted to mean that cancerous tumors and/or metastases do not form or develop as a consequence of administering the recited pharmaceutical composition. While the Specification is enabled for treating certain cancerous tumors and/or metastases using the claimed composition as shown in the results of the working examples, it does not support its preventive effects. For example, tumor volume still increased over time despite having been treated with 
There is no evidence establishing that the combination of the recited proenzymes and enzymes can block the formation or development of cancerous tumors and/or metastases. Moreover, one working example for each of the four types of carcinomas that tests one or two different doses of the recited pharmaceutical composition is not considered a representative example for claiming an entire genus (treatment of all kinds of cancerous tumors and/or metastases). MPEP § 2164.02 states “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation”. Due to the unpredictability of the invention and in the absence of sufficient amount of working examples, claiming the treatment of all types of cancerous tumors is not enabling because, following the guidance presented therein, one cannot practice the claimed method without performing substantial experimentation to prove that the other types would necessarily treat or reduce the volume of the cancerous tumors.
The claims are therefore not commensurate in scope with the disclosure because they are not enabled for the preventive aspect of the claimed method and for treating all types of cancerous tumors and metastases.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "like" is recited in lines 3, 5-6, 11-12, 14-16, and 18 of claim 7 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Similarly, the term “including” in line 2 of claim 8 makes the claim indefinite since it cannot be determined if trehalose, mannitol, glucose, and various lactose forms are required.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (Pub. No. US 2012/0251516 A1) in view of Aub et al. (PNAS 1963, Vol. 50, pages 613-619).
Kenyon et al. discloses a pharmaceutical composition comprising (i) a protease proenzyme capable of activation at or near a surface of a tumor cell and an active agent capable of inducing intracellular activity in tumor cells (par. [0006]-[0008]), as well as a method of treating cancer using said pharmaceutical composition (par. [0021]). The treatment method comprises co-administration or sequential administration of the protease proenzyme and the active agent and optionally an additional active agent (par. [0022]).
The protease pro-enzyme in the pharmaceutical composition is a serine protease proenzyme such as trypsinogen, chymotrypsinogen, or a mixture thereof. In an 
On the other hand, the active agent is selected from the group consisting of a selenium compound, a vanilloid compound, a cytoplasmic glycolysis reduction agent, and optionally a glycoside hydrolase (par. [0027], [0126]). An applicable glycoside hydrolase is alpha-amylase (par. [0030]), which can originate from any one of Aspergillus oryzae, Bacillus licheniformis, barley malt, hog/human/porcine pancreas, and Triticum aestivum (par. [0171]-[0172]).
The disclosed pharmaceutical composition can be utilized to decrease reoccurrence of malignant tumors, reduce metastasis of malignant tumors, lower the number or size of tumors, differentiation of tumor cells, expression of beta-catenin and E-cadherin in malignant tumors to facilitate cell-to-cell adhesion, and reduction in metastasis, reduction in tumor cells ability to prevent immunorecognition (par. [0215]).
The pharmaceutical composition can be administered through by suitable means such as orally (in the form of tablets, capsules, granules, powders), sublingually, bucally, parenterally (subcutaneous, intravenous, intramuscular, intracisternal injection/infusion), nasally (inhalation spray), topically (cream, ointment), or rectally (suppository) (par. [0229]). Moreover, it can contain pharmaceutically acceptable excipients. Tablets coated to delay disintegration and absorption in the gastrointestinal tract, for example, can be formulated with a time delay material like glyceryl monostearate or glyceryl distearate (par. [0236]).
Regarding claims 1-9 and 16: the administration of a pharmaceutical composition comprising proenzymes trypsinogen and chymotrypsinogen is equivalent to the step 
Kenyon et al.’s method is different from the claimed invention in that the pharmaceutical composition does not comprise “lipase”.
Nonetheless, Aub et al. shows that exposure of lymphoma tumor cells to wheat-germ lipase resulted in cell clumping while normal cells remain isolated (Results and Figures 1-4, page 615; Table 1, page 616). Experimental results suggest that the cell surface become sticky, hence the observed agglutination reaction. Since lipase is capable of preventing tumor cells from breaking away which suggests it has anti-metastatic property, a person with ordinary skill in the art would have been motivated by Aub et al. to add a lipase like wheat-germ lipase to the pharmaceutical composition being administered in Kenyon et al.’s method. It can be expected that such addition would help treat metastatic cancer. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Although the cited prior art do not disclose the recited ratio of enzymatic active substances, one with ordinary skill in the art would have found the therapeutically effective amounts/enzymatic activities through routine experimentation and optimization.
The claimed invention is therefore obvious over Kenyon et al. in view of Aub et al..

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651